Felton, Chief Judge.
The Supreme Court has already properly assumed jurisdiction of an earlier appeal in this action, holding that “the petition does set forth a cause of action for injunctive and other equitable relief” and reversing the judgment of the trial court sustaining the general demurrer thereto. Lanier v. Dyer, 222 Ga. 30, 32 (148 SE2d 432). The “injunctive and other equitable relief” not having been eliminated from the case, jurisdiction of the present appeal, from the judgment of the trial court granting the plaintiffappellee's motion for a summary judgment, is likewise in the Supreme Court, to which the case is transferred.

Transferred to the Supreme Court.


Eberhardt and Whitman, JJ., concur.